

Exhibit 10.1


STOCK UNIT AWARD AGREEMENT


Pursuant to a Restricted Stock Unit Award Notice and Agreement or a Performance
Stock Unit Award Notice and Agreement (each, an “Award Notice”), WellCare Health
Plans, Inc., a Delaware corporation (the “Company”), has granted to Participant
named in the Award Notice the number of Restricted Stock Units (“RSUs”) or,
RSUs, the vesting of which is conditioned upon the achievement of one or more
performance goals (“PSUs”), set forth in the Award Notice, subject to the terms
and conditions of the Award Notice and this Stock Unit Award Agreement (the
“Award Agreement” and together with the Award Notice, the “Award
Documentation”). RSUs and PSUs are referred to herein as “Stock Units”.
  
1.The Plan. The Stock Units are granted pursuant to the WellCare Health Plans,
Inc. 2013 Incentive Compensation Plan (the “Plan”), a copy of which has been
made available to Participant. The terms and conditions of the Plan are
incorporated into this Award Agreement. As a condition to the grant of Stock
Units set forth in the Award Notice, Participant agrees to be bound by all of
the terms and conditions in the Award Documentation and in the Plan. If and to
the extent that the Award Documentation conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and the
Award Documentation shall be deemed to be modified accordingly.


2.Definition of Retirement. For purposes of the Award Documentation, the
following terms shall be defined as set forth below.


(a)    “Retirement” means the termination of the Participant’s employment, other
than by reason of death, Disability or Cause, provided that the Participant is
age 60 or older with at least five years of Recognized Employment with the
Company or any Subsidiary at the time of such termination.


(b)    “Recognized Employment” means employment with the Company or any
Subsidiary, and shall not include employment with a company acquired by the
Company or any Subsidiary before the date of such acquisition; provided that,
with respect to a Participant whose employment with the Company or a Subsidiary
terminates and who is subsequently rehired, Recognized Employment shall include
all time periods of the Participant’s employment with the Company or a
Subsidiary.
 
3.Accelerated Vesting. Notwithstanding any other term or provision of the Award
Documentation but subject to the provisions of the Plan, the Committee shall be
authorized, in its sole discretion, to accelerate the vesting of all or any
portion of the Stock Units under the Award Documentation, at such times and upon
such terms and conditions as the Committee shall deem advisable.


4.No Rights as a Shareholder. Until the stock certificates reflecting the Shares
underlying the Stock Units are issued to Participant, which may be in book-entry
form, Participant shall have none of the rights of a shareholder with respect to
such Shares.


5.Adjustments. If a Stock Unit is adjusted pursuant to Section 10(c) of the
Plan, any such adjustment shall disregard any fractional Share and no Share will
be delivered in connection with such fraction.


6.No Effect on Company Actions. Notwithstanding any term or provision of the
Award Documentation to the contrary, the existence of the Award, or of any
outstanding Stock Units awarded hereunder, shall not affect in any manner the
right, power or authority of the Company to make, authorize or consummate: (a)
any or all adjustments, recapitalizations, reorganizations, stock splits, stock
dividends, combination of shares or other changes in the Company’s capital
structure or its business, (b) any merger, consolidation or similar transaction
by or of the Company, (c) any offer, issue or sale by the Company of any





--------------------------------------------------------------------------------




capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Stock Units and/or that would include, have or possess other rights, benefits
and/or preferences superior to those that the Stock Units include, has or
possesses, or any warrants, options or rights with respect to any of the
foregoing, (d) the dissolution or liquidation of the Company, (e) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company or (f) any other corporate transaction, act or proceeding (whether
of a similar character or otherwise).


7.Tax Withholding Obligations. As a condition of this Award, Participant will
pay, or otherwise provide for, to the satisfaction of the Company, any
applicable federal, state, local or foreign withholding taxes that may be due as
a result of the vesting of Stock Units or the issuance of Shares under this
Award. In the event that the Company determines that any payment of withholding
or other taxes is required, the Company will have the right to: (a) require that
Participant arrange such payments to the Company, or (b) cause an immediate
forfeiture of Shares subject to the Stock Units granted pursuant to the Award
Documentation with a Fair Market Value on the date of forfeiture equal to the
withholding or other taxes due. In addition, in the Company’s sole discretion
and consistent with the Company’s rules (including, but not limited to,
compliance with the Company’s Policy on Inside Information and Insider Trading)
and regulations, the Company may permit Participant to pay the withholding or
other taxes due as a result of the vesting of Participant’s Stock Units by
delivery (on a form acceptable to the Committee or Company) of an irrevocable
direction to a licensed securities broker to sell Shares and to deliver all or
part of the sales proceeds to the Company in payment of the withholding or other
taxes. If Participant delivers to the Company Shares already owned by
Participant as payment for any withholding or other tax obligations, (c) only a
whole number of Shares (and not fractional Shares) may be delivered and (d)
Shares must be delivered to the Company free and clear of any liens of any kind.
Delivery for this purpose may, at the election of Participant, be made either by
(e) physical delivery of the certificate(s) for all such Shares tendered in
payment of the withholding or other tax obligations, accompanied by duly
executed instruments of transfer in a form acceptable to the Company, or (f)
direction to Participant’s broker to transfer, by book entry, such Shares from a
brokerage account of Participant to a brokerage account specified by the
Company. If Shares are withheld from Participant to pay any withholding or other
tax obligations, only a whole number of Shares (and not fractional shares) will
be withheld in payment. The tax consequences to Participant (including without
limitation federal, state, local and foreign income tax consequences) with
respect to the Stock Units (including without limitation the grant, vesting
and/or delivery thereof) are the sole responsibility of Participant. Participant
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and Participant’s filing, withholding and payment (or
tax liability) obligations.


8.Non-Transferability. Unless otherwise determined by the Committee, the Stock
Units may not be transferred in any manner except by will or the laws of descent
and distribution, and any attempt to transfer the Stock Units in violation of
this Section 8 shall be void ab initio.


9.Amendment, Modification and Assignment. The Committee may amend or modify the
Award Documentation at any time as provided by Sections 10(c) and Section 10(f)
of the Plan and, if applicable, consistent with Appendix A of the Award Notice.
This Award (and Participant’s rights hereunder) may not be assigned, and the
obligations of Participant hereunder may not be delegated, in whole or in part.
The rights and obligations created hereunder shall be binding on Participant and
his executors, administrators, and heirs, and on the successors and assigns of
the Company.


10.Complete Agreement. The Award Documentation (together with the Plan and the
Plan prospectus) constitute the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof.


11.No Right to Continued Employment or Service. The Award Documentation and the
Award shall not confer, or be construed to confer, upon Participant any right to
employment or service, or continued employment or service, with the Company or
any of its Subsidiaries.




2

--------------------------------------------------------------------------------




12.No Limit on Other Compensation Arrangements. Nothing contained in the Award
Documentation shall preclude the Company or any of its Subsidiaries from
adopting or continuing in effect any other or additional compensation plans,
agreements or arrangements.


13.No Trust or Fund Created. Neither the Award Documentation nor the grant of
Stock Units pursuant to the Award Documentation shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any of its Subsidiaries and Participant or any other person. To
the extent that Participant or any other person acquires a right to receive
payments from the Company or any of its Subsidiaries pursuant to the Award
Documentation, such right shall be no greater than the right of any unsecured
general creditor of the Company.


14.Section 409A. The Award Documentation shall be interpreted, administered and
construed in a manner that is intended to avoid the imposition of interest,
taxes and penalties on Participant pursuant to Section 409A of the Code. To the
extent that any portion of the Stock Units constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, (a) to the extent
required in order to avoid the imposition of any interest, penalties and
additional tax under Section 409A of the Code, any Shares deliverable as a
result of Participant’s termination of Continuous Service will be delayed for
six months and one day following such termination of Continuous Service, or if
earlier, the date of Participant’s death, if Participant is deemed to be a
“specified employee” as defined in Section 409A of the Code and as determined by
the Company, (b) any delivery of Shares provided for in the Award Documentation
in connection with Participant’s termination of Continuous Service shall be made
to Participant only upon a “separation from service” (as such term is defined
and used in Section 409A of the Code), and (c) each delivery of Shares made
under the Award Documentation shall be treated as a separate payment for
purposes of Section 409A of the Code. Notwithstanding the foregoing, the Company
does not make any representation to Participant that the Stock Units awarded
pursuant to this Award Documentation are exempt from, or satisfy, the
requirements of Section 409A of the Code, and the Company shall have no
liability or other obligation to indemnify or hold harmless Participant or any
Beneficiary for any tax, additional tax, interest or penalties that Participant
or any Beneficiary may incur in the event that any provision of this Award
Documentation, or any amendment or modification thereof or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A of the Code.


15.Interpretation; Construction. Participant accepts as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Award Documentation. Section, paragraph and other headings and
captions are provided solely as a convenience to facilitate reference. Such
headings and captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of the Award Documentation or any term
or provision hereof.


16.Notices. Any notice under the Award Documentation shall be in writing
addressed (a) if to the Company, to the attention of the Company’s General
Counsel at 8735 Henderson Road, Renaissance Two, Tampa, Florida 33634, or if the
Company should move its principal office, to such principal office and (b) if to
Participant, to Participant’s last permanent address as shown on the Company’s
records, or to such other address as may be designated in a notice satisfying
the requirements of this Section 16. Any notices shall be delivered personally
or sent by registered or certified mail, postage prepaid, by facsimile (with
proof of transmission), by courier (with proof of delivery) or by such other
methods that are acceptable to the Company. Notice shall be deemed to have been
duly given when delivered personally or when deposited in the United States mail
or sent pursuant to such other method acceptable to the Company.


17.Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of the Award Documentation shall be effected solely in a writing
signed by such party, and shall not operate nor be construed as a waiver of any
subsequent breach or violation, and the waiver by any party hereto to exercise
any right or remedy which he or it may possess shall not operate nor be
construed as the waiver of such right or remedy by such party, or as a bar to
the exercise of such right or remedy by such party, upon the occurrence of any
subsequent breach or violation.


3

--------------------------------------------------------------------------------






18.Counterparts. The Award Documentation may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.


19.Forfeiture and Company Right to Recover Fair Market Value of Shares Received
Pursuant to Stock Units. This section sets forth circumstances under which
Participant shall forfeit all or a portion of the Stock Units, or be required to
repay the Company for the value realized in respect of all or a portion of the
Stock Units.


(a)    Fraud; Misconduct. In addition to the provisions set forth in Section
10(g) of the Plan, if, at any time, the Board or the Committee, as the case may
be, in its sole discretion determines that any action or omission by Participant
constituted (i) wrongdoing that contributed to (A) any material misstatement in
or omission from any report or statement filed by the Company with the U.S.
Securities and Exchange Commission or (B) a statement, certification, cost
report, claim for payment, or other filing made under Medicare or Medicaid that
was false, fraudulent, or for an item or service not provided as claimed, (ii)
intentional or gross misconduct, (iii) a breach of a fiduciary duty to the
Company or a Subsidiary, (iv) fraud or (v) non-compliance with the Company’s
Code of Conduct and Business Ethics, policies or procedures to the material
detriment of the Company, then in each such case, commencing with the first
fiscal year of the Company during which such action or omission occurred,
Participant shall forfeit (without any payment therefore) up to 100% of any
Stock Units that have not been vested or settled and shall repay to the Company,
upon notice to Participant by the Company, up to 100% of the Fair Market Value
of the Shares at the time such Shares were delivered to Participant pursuant to
the Stock Units during and after such fiscal year. The Board or the Committee,
as the case may be, shall determine in its sole discretion the date of
occurrence of such action or omission, the percentage of the Stock Units that
shall be forfeited and the percentage of the Fair Market Value of the Shares
delivered pursuant to the Stock Units that must be repaid to the Company.


(b)    Violation of Restrictive Covenants. In addition to the provisions set
forth in Section 10(g) of the Plan, if Participant, during any period during
which the applicable Stock Units are eligible to vest, without the consent of
the Company, violates (i) a non‑competition, non-solicitation, non-interference,
non-disclosure, non-disparagement or other restrictive covenant obligation
and/or confidentiality agreement or other agreement to which Participant is
subject as of the date of Retirement or Disability (without regard to the
post-employment duration of such covenant obligation, it being understood that,
solely for purposes of this provision, the post-employment duration of such
covenant obligation shall be deemed to extend through the end of the period
during which the applicable Stock Units are eligible to vest) or (ii) any common
law fiduciary duty or duty of loyalty to the Company or a Subsidiary, then any
unvested Stock Units shall be immediately forfeited without any payment to
Participant and shall become null and void.
 
20.Governing Law. The Award Documentation shall be governed by the corporate
laws of the State of Delaware, without giving effect to any choice of law
provisions.


21.Severability. If any term or provision of the Award Documentation is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of the Award Documentation and the grant of Stock Units hereunder,
such provision shall be stricken as to such jurisdiction and the remainder of
the Award Documentation and the Award hereunder shall remain in full force and
effect).


4